DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 6/21/22 is acknowledged.
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/21/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8 and 11-12, the claims as a whole are indefinite as it is unclear how, specifically, the pushbutton functions to apply pressure to and deform the band.  The Examiner has reviewed the specification, including page 5, lines 16-21 describing the claimed operation of the pushbutton, however it remains unclear how specifically the operation is achieved.  For example, it is unclear what if any structure is present on the pushbutton to impart the pressure and deform the band (for example angled surfaces, cam surfaces, clamps etc.) and how the pushbutton and band can be returned to the original arrangement (e.g. using a spring, manually, etc.).  The specific movement of the pushbutton and how it actually operates on the band is unclear.  The specification does not provide any clarity, nor do the Figures, which do not provide any identifiable structures or reference numbers describing any structure or function of the pushbutton. Absent any clarification from the original disclosure the Examiner interprets the term for Examination using its broadest reasonable interpretation of “a small object that you press to operate a device or a machine” (see Cambridge Dictionary).  As such any object that can be pressed to achieve the desired functional language and meets the required structural language of the claim is interpreted as a pushbutton, as best understood by the Examiner.  Clarification is required, however no new matter should be entered.
All other claims not specifically addressed above are rejected based on their dependency on a previously rejected claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “tensioning mechanism” in claim 8 and “band securing mechanism” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siqveland (US 2400172).
Regarding claim 8, Siqveland discloses a dental matrix band (A), comprising: a housing (10, see Fig. 4) with a top (e.g. top edge of 10 as seen in Fig. 4), a bottom (e.g. bottom edge of 10 as seen in Fig. 4), a front (e.g. end where 14/15 are located) and a rear end (e.g. end where 11/12 are located), a band (B) with two ends (one end attached to 20, other to 16) mounted in the housing (e.g. 16 and 20 are mounted in housing, thereby indirectly mounting band therein) wherein a portion of the band extends beyond the front end of the housing and forms a loop designed to encircle a tooth (see Figs. 1-3); a single deflector pushbutton (20; interpreted as a pushbutton, as best understood by the Examiner, since it is a small object which can be pushed to adjust and operate the device, see below) with a first end (e.g. upper/top end of 20) and a second end (e.g. lower/bottom end of 20) mounted transversely to a longitudinal length of the housing (see Figs. 1-3) wherein the first end of the single deflector pushbutton extends beyond the top of the housing (see Figs. 1-3) and the second end of the single deflector pushbutton extends beyond the bottom of the housing (see Figs. 1-3), wherein a portion of the single deflector pushbutton (e.g. front edge) is positioned adjacent to the band and designed to change a geometry of the band by applying pressure to a portion of the band (see citations below and Figs. 2-3 showing different geometries); and a tensioning mechanism (26/27/29/31/30) attached to the band (via 27/29) and designed to control the length of a diameter of the loop extending beyond the front end of the housing (see page 1, col 1, lines 38-45, col 2, lines 15-22; page 2, col 1, line 20 through col 2, line 74).  As explained above, as best understood by the Examiner, the anchor 20 is interpreted as a pushbutton since it is an object that is capable of being pressed to operate a device or machine.  For example, the first and/or second ends can be pressed, lifted and/or pulled to position the pushbutton in either of grooves 14/15 (as explained in Siqveland, citations above), in order to change the geometry of the loop (as shown in Figs. 2-3).  
Siqveland further discloses wherein the tensioning mechanism is attached to at least one end of the band (e.g. at 16/29) and includes a band securing mechanism (30) to adjust and secure the length of the band (per claim 9); wherein the tensioning mechanism is a screw type device (see 26/27/29/31) and the band securing mechanism, is a band control knob (30) extending beyond the rear end of the housing enable turning of the band control knob to control the length of the band by moving the screw type mechanism (see citations above; per claim 10); wherein pushing the first end of the deflector pushbutton (e.g. top of 20) toward the housing (e.g. pushing first end toward front edge of housing, from position of Fig. 2 to arrive at position of Fig. 3, along with other adjustment) applies pressures to an upper portion of the band creating a conical shape of the band around a tooth (see Fig. 3); and pushing the second end of the deflector pushbutton (e.g. bottom of 20) toward the housing (e.g. pushing second end toward front edge of housing, from position of Fig. 3 to arrive at position of Fig. 2, along with other adjustment) applies pressure to a lower portion of the band creating a conical shape of the band around a tooth (see Fig. 2; per claims 11-12; see explanation above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 2367439 teaches a similar matrix band configured to apply pressure to portions of the band.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772